EXAMINER’s COMMENT

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment

In applicant’s Remarks and Amendment to Claims filed on 08/23/2021, no claims were/remain cancelled; claims 1, 2, 6-7, 9-10, 14-15, 17-18, and 20 were amended. As a result, claims 1-21 are pending, of which claims 1, 9, and 17 are in independent form 

Applicant’s arguments, see pages 15-18 filed 08/23/2021, regarding the objections to the drawings have been fully considered and persuasive. The objection has been withdrawn in view of the amended drawings.
Applicant’s arguments, see pages 15-18 filed 08/23/2021, regarding the objections to the specifications have been fully considered and persuasive. The objection has been withdrawn in view of the amended specifications.
Applicant’s arguments, see pages 10-15 filed 06/23/2021, regarding the objections to the claims have been fully considered and persuasive. The rejection has been withdrawn in view of the amended claims.



Allowable Subject Matter

Claims 1-21 are allowed. 

The following is an examiner’s statement of reasons for allowance: 

Regarding Claims 1, 9, and 17, although the closest prior art of record (such as Gallagher et al. (U.S Pub. No. 20160173286) and Mayers et al. (U.S Pub. No. 20150244783)) teaches a system comprising: a processor configured to execute a first web browser; a computer-readable memory coupled to the processor, the computer-readable memory comprising executable by the processor to: generate a first private/public key pair comprising a first private key and a first public key; generate a second private/public key pair comprising a second private key and a second public key; create a self-signed certificate using a set of certificate generation parameters, the self-signed certificate including the first public key and signed with the first private key; create a second certificate using the set of certificate generation parameters, the second certificate linked to the self-signed certificate and signed with the first private key, the second certificate including and the first public key; store the self-signed certificate in a certificate store of the first web browser; store the second certificate in a local server certificate store use the second certificate in a handshake to establish the secure socket connection with the first web browser in compliance with a mixed content security policy of the first web browser
However, none of the prior art, alone or in combination teaches installer code for installing a local server program, the installer code. and install the local server program, wherein the local server program is executable to provide a local service that is executable to: receive a connection request originating from a web page at the first web browser, the connection request comprising a request for a secure socket connection with the first web browser; including providing the second certificate to the first browser for validation using the first certificate.. These limitation, in conjunction with all other limitations, has not been disclosed, suggested or made obvious over the prior art of record.
Gallagher et al. (U.S Pub. No. 20160173286) discloses A computing machine creates a temporary certificate authority (CA) hosted locally by the computing machine, creates a service certificate for a local service being hosted by the computing machine, and signs the service certificate using a private key of the temporary CA. The private key is stored locally on the computing machine. The computing machine removes signing authority of the temporary CA, and provides the service certificate to the local service.
Mayers et al. (U.S Pub. No. 20150244783) discloses a computer system with a scanner web service set up as a local host is provided. An HTTP message is received .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN A HUSSEIN whose telephone number is (571)272-3554. The examiner can normally be reached on 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/H.A.H./Examiner, Art Unit 2497                                                                                                                                                                                                        
/HEE K SONG/Examiner, Art Unit 2497